

116 HRES 982 IH: Designating May 28, 2020, as the first annual “National Food Allergy Prevention Awareness Day” to raise awareness and encourage the prevention of severe food allergies among children.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 982IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Brownley of California (for herself, Ms. Matsui, Mr. Khanna, Mr. Rose of New York, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONDesignating May 28, 2020, as the first annual National Food Allergy Prevention Awareness Day to raise awareness and encourage the prevention of severe food allergies among children.Whereas 32 million Americans live with food allergies, including many that are life-threatening, and the Centers for Disease Control and Prevention reports that the prevalence of food allergies in children increased by 50 percent between 1997 and 2011;Whereas food allergies have an enormous impact on quality of life for the 1 in 13 children who develops a severe food allergy, and one-third of children over the age of 5 with allergies are bullied for their allergy;Whereas there is an annual cost to families in the United States of nearly $25 billion per year, not including the impact to quality of life;Whereas many children who develop a food allergy do not have a family history of food allergies, and therefore the family is much less aware of the life-changing consequences of developing a food allergy and the need for food allergy prevention;Whereas research has shown that early introduction has shown promise in reducing the impact of food allergies in studies where parents feed peanuts and eggs, allergenic foods, to their babies as early as 4 to 6 months of age; andWhereas medical guidelines from the American Academy of Pediatrics and the National Institute of Allergy and Infectious Diseases recommend early peanut introduction with different approaches depending on the child’s risk category of developing an allergy: Now, therefore, be itThat the House of Representatives—(1)supports the designation of the first annual National Food Allergy Prevention Awareness Day;(2)recognizes—(A)the National Institutes of Health and the National Institute of Allergy and Infectious Diseases for funding the initial food allergy prevention research through the Learning Early About Peanut Allergy (LEAP) trial; and(B)the advocacy community for its work to educate parents about food allergy prevention;(3)encourages health care providers, the public health community, businesses, individuals, and Federal, State, and local governments, to work together to raise awareness of food allergy prevention to reduce the number of individuals in the United States who have severe food allergies; and(4)encourages State and Federal health agencies to further expand research in food allergy prevention and into how we can dramatically reduce food allergies in the United States.